Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-13, 15-18, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vivoli U.S. Pub 2021/0049493.


With regards to claim 1. Vivoli teaches a system, comprising: 
a memory (as shown in Vivoli figure 2, item 204) that stores computer executable components; and 
a processor (as shown in Vivoli figure 2, item 202) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a data loader component that prepares a quantum state of a probability distribution based on structure of a quantum amplitude estimation algorithm (as shown in Vivoli figure 3, step 304 prepares and step 306 loads the algorithm to implement the Quantum Amplitude Estimation for step 308); and 
an operator component that constructs a quantum operator based on the quantum state to perform quantum amplitude estimation (as shown in Vivoli figure 3, step 308 and see para [0057 thru 0059]).

    PNG
    media_image1.png
    592
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    718
    436
    media_image2.png
    Greyscale


With regards to claim 2. Vivoli discloses the system of claim 1, and Vivoli also teaches wherein the operator component applies an objective function of the quantum amplitude estimation algorithm to the quantum state (see Vivoli para [0055 thru 0059]).

With regards to claim 3. Vivoli discloses the system of claim 1, and Vivoli also teaches wherein the computer executable components further comprise: 
an estimation component that employs the quantum amplitude estimation algorithm to perform the quantum amplitude estimation based on at least one of the quantum state or the quantum operator (see Vivoli para [0057 thru 0059]).

With regards to claim 5. Vivoli discloses the system of claim 1, and Vivoli also teaches wherein the data loader component prepares the quantum state of the probability distribution based on structure of the quantum amplitude estimation algorithm to reduce computational costs of the processor in loading arbitrary probability density functions into quantum states to be used in the quantum amplitude estimation algorithm executed on a quantum device, thereby facilitating extended practical application of the quantum amplitude estimation algorithm (see Vivoli para [0015-0016] the methods and system speedup of cross correlation value computations, which can allow for larger quantities of data to be processed more quickly and methods disclosed herein represent a drastic improvement in efficiency over current systems and methods that rely on traditional computing systems).

With regards to claim 6. Vivoli teaches a computer-implemented method, comprising: 
preparing, by a system operatively coupled to a processor (as shown in Vivoli figure 2, item 142 is part of 132 and/or 140), a quantum state of a probability distribution based on structure of a quantum amplitude estimation algorithm (as shown in Vivoli figure 3, step 304 prepares and step 306 loads the algorithm to implement the Quantum Amplitude Estimation for step 308); and 
constructing, by the system, a quantum operator based on the quantum state to perform quantum amplitude estimation (as shown in Vivoli figure 3, step 308 and see para [0057 thru 0059]).

With regards to claim 7. Vivoli discloses the computer-implemented method of claim 6, and Vivoli also teaches further comprising: 
applying, by the system, an objective function of the quantum amplitude estimation algorithm to the quantum state (see Vivoli para [0055 thru 0059]).

With regards to claim 8. Vivoli discloses the computer-implemented method of claim 6, and Vivoli also teaches further comprising: employing, by the system, the quantum amplitude estimation algorithm to perform the quantum amplitude estimation based on at least one of the quantum state or the quantum operator (see Vivoli para [0057 thru 0059]).

With regards to claim 10. Vivoli discloses the computer-implemented method of claim 6, and Vivoli also teaches wherein the preparing comprises: 
preparing, by the system, the quantum state of the probability distribution based on structure of the quantum amplitude estimation algorithm to reduce computational costs of the processor in loading arbitrary probability density functions into quantum states to be used in the quantum amplitude estimation algorithm executed on a quantum device, thereby facilitating extended practical application of the quantum amplitude estimation algorithm (see Vivoli para [0015-0016] the methods and system speedup of cross correlation value computations, which can allow for larger quantities of data to be processed more quickly and methods disclosed herein represent a drastic improvement in efficiency over current systems and methods that rely on traditional computing systems).

With regards to claim 11. Vivoli teaches a computer program product facilitating a quantum state preparation of a probability distribution process to perform amplitude estimation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see Viloli para [0049 and 0059]), the program instructions executable by a processor to cause the processor to: 
prepare, by the processor, a quantum state of a probability distribution based on structure of a quantum amplitude estimation algorithm (as shown in Vivoli figure 3, step 304 prepares and step 306 loads the algorithm to implement the Quantum Amplitude Estimation for step 308); and 
construct, by the processor, a quantum operator based on the quantum state to perform quantum amplitude estimation (as shown in Vivoli figure 3, step 308 and see para [0057 thru 0059]).

With regards to claim 12. Vivoli discloses the computer program product of claim 11, and Vivoli also teaches wherein the program instructions are further executable by the processor to cause the processor to: 
apply, by the processor, an objective function of the quantum amplitude estimation algorithm to the quantum state (see Vivoli para [0055 thru 0059]).

With regards to claim 13. Vivoli discloses the computer program product of claim 11, and Vivoli also teaches wherein the program instructions are further executable by the processor to cause the processor to: 
employ, by the processor, the quantum amplitude estimation algorithm to perform the quantum amplitude estimation based on at least one of the quantum state or the quantum operator (see Vivoli para [0057 thru 0059]).

With regards to claim 15. Vivoli discloses the computer program product of claim 11, and Vivoli also teaches wherein the prepare comprises; 
prepare, by the processor, the quantum state of the probability distribution based on structure of the quantum amplitude estimation algorithm to reduce computational costs of the processor in loading arbitrary probability density functions into quantum states to be used in the quantum amplitude estimation algorithm executed on a quantum device (see Vivoli para [0015-0016] the methods and system speedup of cross correlation value computations, which can allow for larger quantities of data to be processed more quickly and methods disclosed herein represent a drastic improvement in efficiency over current systems and methods that rely on traditional computing systems).

With regards to claim 16. Vivoli teaches a system, comprising: 
a memory (as shown in Vivoli figure 2, item 204) that stores computer executable components; and 
a processor (as shown in Vivoli figure 2, item 202) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
an estimation component that performs quantum amplitude estimation based on a reversible quantum operator applied to a quantum state of a probability distribution (see Vivoli para [0070 thru 0074]); and 
an error reduction component that performs numerical integration based on the quantum amplitude estimation to reduce an approximation error yielded by the quantum amplitude estimation (as shown in Vivoli figure 5, steps 508 thru 512 and see para [0016, 0057 thru 0059 and 0073 thru 0074] adding the expectation maximum likelihood (EMML) to the Quantum amplitude estimation (same as figure 3 step 308) to reduce noise and increase efficiency).

    PNG
    media_image3.png
    768
    416
    media_image3.png
    Greyscale


With regards to claim 17. Vivoli discloses the system of claim 16, and Vivoli also teaches wherein the computer executable components further comprise: 
a data loader component that prepares the quantum state of the probability distribution based on structure of a quantum amplitude estimation algorithm (as shown in Vivoli figure 5, step 504 prepares and step 506 loads the algorithm to implement the Quantum Amplitude Estimation for step 508).

With regards to claim 18. Vivoli discloses the system of claim 16, and Vivoli also teaches wherein the computer executable components further comprise: 
an operator component that constructs the reversible quantum operator based on the quantum state and that applies an objective function of a quantum amplitude estimation algorithm to the quantum state to perform quantum amplitude estimation (as shown in Vivoli figure 5, step 508 and see para [0070 thru 0074]).

With regards to claim 20. Vivoli discloses the system of claim 16, and Vivoli also teaches wherein the computer executable components further comprise: 
a data loader component that prepares the quantum state of the probability distribution based on structure of a quantum amplitude estimation algorithm (as shown in Vivoli figure 5, steps for item 500) to reduce computational costs of the processor in loading arbitrary probability density functions into quantum states to be used in the quantum amplitude estimation algorithm executed on a quantum device, thereby facilitating extended practical application of the quantum amplitude estimation algorithm (see Vivoli para [0015-0016] the methods and system speedup of cross correlation value computations, which can allow for larger quantities of data to be processed more quickly and methods disclosed herein represent a drastic improvement in efficiency over current systems and methods that rely on traditional computing systems).

With regards to claim 21. Vivoli teaches a computer-implemented method, comprising: 
performing, by a system operatively coupled to a processor (as shown in Vivoli figure 2, item 142 is part of 132 and/or 140), quantum amplitude estimation based on a reversible quantum operator applied to a quantum state of a probability distribution (as shown in Vivoli figure 5, step 508 and see para [0057 thru 0059 and 0073 thru 0074] step 508 performs the Quantum amplitude estimation same as figure 3 step 308); and 
performing, by the system, numerical integration based on the quantum amplitude estimation to reduce an approximation error yielded by the quantum amplitude estimation (as shown in Vivoli figure 5, steps 508 thru 512 and see para [0016, 0057 thru 0059 and 0073 thru 0074] adding the expectation maximum likelihood (EMML) to the Quantum amplitude estimation (same as figure 3 step 308) to reduce noise and increase efficiency).

With regards to claim 22. Vivoli discloses the computer-implemented method of claim 21, and Vivoli also teaches further comprising: 
preparing, by the system, the quantum slate of the probability distribution based on structure of a quantum amplitude estimation algorithm (as shown in Vivoli figure 5, step 504 prepares and step 506 loads the algorithm to implement the Quantum Amplitude Estimation for step 508).

With regards to claim 23. Vivoli discloses the computer-implemented method of claim 21, and Vivoli also teaches further comprising: 
constructing, by the system, the reversible quantum operator based on the quantum state and that applies an objective function of a quantum amplitude estimation algorithm to the quantum state to perform quantum amplitude estimation (as shown in Vivoli figure 5, step 508 and see para [0070 thru 0074]).

With regards to claim 25. Vivoli discloses the computer-implemented method of claim 21, and Vivoli also teaches further comprising: 
preparing, by the system, the quantum state of the probability distribution based on structure of a quantum amplitude estimation algorithm (as shown in Vivoli figure 5, steps for item 500) to reduce computational costs of the processor in loading arbitrary probability density functions into quantum states to be used in the quantum amplitude estimation algorithm executed on a quantum device (see Vivoli para [0015-0016] the methods and system speedup of cross correlation value computations, which can allow for larger quantities of data to be processed more quickly and methods disclosed herein represent a drastic improvement in efficiency over current systems and methods that rely on traditional computing systems).

Allowable Subject Matter
Claims 4, 9, 14, 19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 4. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the probability distribution comprises an arbitrary probability distribution provided by an arbitrary probability density function, and wherein the quantum operator comprises a reversible quantum operator”.

With regards to claim 9. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the probability distribution comprises an arbitrary probability distribution provided by an arbitrary probability density function, and wherein the quantum operator comprises a reversible quantum operator”.

With regards to claim 14. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the probability distribution comprises an arbitrary probability distribution provided by an arbitrary probability density function, and wherein the quantum operator comprises a reversible quantum operator”.

With regards to claim 19. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the probability distribution comprises an arbitrary probability distribution provided by an arbitrary probability density function”.

With regards to claim 24. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the probability distribution comprises an arbitrary probability distribution provided by an arbitrary probability density function”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li U.S. Pub 2021/0182721 – Using operators in constructing quantum method
Woerner U.S. Pub 2020/0394276 – Quantum amplitude estimation process


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844